            Case 3:19-cv-05698-RBL-JRC Document 30 Filed 05/15/20 Page 1 of 2



 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        MARIO LAMONT HARRIS,                            CASE NO. C19-5698RBL-JRC
 9
                               Plaintiff,               ORDER
10               v.

11      RON HAYNES, et al.,

12                             Defendants.

13

14
            THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and
15
     Recommendation [Dkt. # 28], recommending that the Court GRANT Defendant Furst’s Motion
16
     for Summary Judgment [Dkt. # 24] and DISMISS Plaintiff Harris’s claims against him with
17
     prejudice. Harris has not objected.
18
            1. The Report and Recommendation is ADOPTED;
19
            2. Defendant Furst’s Motion for Summary Judgment is GRANTED;
20
            3. Harris’s claims against Furst are DISMISSED with prejudice;
21
            4. If he appeals, Furst’s in forma pauperis status WILL continue.
22

23

24


     ORDER - 1
           Case 3:19-cv-05698-RBL-JRC Document 30 Filed 05/15/20 Page 2 of 2



 1         5. The Clerk shall send copies of this Order to Harris, Defendants’ counsel, and to

 2               Magistrate Judge Creatura.

 3         IT IS SO ORDERED.

 4         Dated this 15th day of May, 2020.

 5

 6                                                     A
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
